In re Mobile Addiction, LLC
Case No. 19-11449-11

Schedule 1 - Amended Plan
List of Priority Tax Claims

Creditor                             POC #   Total Claim Priority            Non-priority

City & County of Denver               68     $ 4,093.00     $     4,093.00   $         -
City of Pueblo                        21     $ 4,847.65     $     4,847.65   $         -
Colorado Department of Revenue         2     $ 67,151.01    $    67,151.01   $         -
IRS                                    9     $ 14,927.36    $         0.02   $   14,927.34
Ohio Department of Taxation           17     $ 283,652.66   $   212,601.26   $   71,051.40
Ohio Bureau of Workers Comp.          2.6    $ 1,835.00     $     1,835.00   $         -
Oregon Department of Revenue          46     $ 29,584.65    $    10,290.01   $   19,294.64
New Mexico Dept. of Revenue           32     $ 44,903.88    $    41,534.58   $    3,369.30
Pennsylvania Dept. of Revenue         59     $ 81,246.03    $    73,607.23   $    7,638.80
Texas Comptrollers Office             34     $ 175,261.34   $   160,106.63   $   15,154.71
Texas Comptrollers Office             35     $ 75,198.10    $    74,589.99   $      608.11
West Virginia State Tax Department     6     $ 23,700.00    $    18,900.00   $    4,800.00

                                      TOTAL $ 806,400.68 $ 669,556.38 $ 136,844.30




                    Case 19-11449    Doc# 207-1    Filed 04/08/20      Page 1 of 1
